McAvoy, J.
(dissenting). This pleading does not allege in its fourth defense any facts upon which a conditional delivery of the instrument sued upon could be proven.
The completion of the buildings mentioned was a subsequent *90condition so far as any allegation of the fourth defense would indicate. Unless the plea shows a delivery of the supposed contract, which is not to be effective at all unless an event happens, there is no sufficient plea of a condition precedent.
Orders modified by granting motion to strike out the second defense only, and as so modified affirmed, with ten dollars costs and disbursements to the appellant.